PENACHIO MALARA LLP                               HEARING DATE & TIME:
245 Main Street – Suite 450                       MAY 6, 2020 at 2:00 PM
White Plains, NY 10601
(914) 946-2889

Counsel for the Debtor

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------X
In re                                    :                              CHAPTER 13

       JOSE C. HERNANDEZ,                                          :
                                                                        CASE NO.: 18-23055 (SHL)
                                         :
                       Debtor.
-----------------------------------------X

                  THE DEBTOR'S OBJECTION TO TRUSTEE'S MOTION TO DISMISS
                                AND REQUEST FOR ADJOURNMENT

    TO:      THE HONORABLE SEAN H. LANE
             UNITED STATES BANKRUPTCY JUDGE

             1.     On or about July 10, 2018, the Debtor filed a voluntary petition for relief

    under Chapter 13 of Title 11 of the United States Code, as amended (the "Bankruptcy

    Code") with the Clerk of this Court. The case was initially referred to the Hon. Robert D. Drain

    and thereafter to the Bankruptcy Judge herein.

             2.     The Debtor' s financial reverses was precipitated primarily by consumer

    debts.

             3.     The Debtor's Chapter 13 plan was confirmed on November 22, 2019 (the

    "Plan"). It provides for payments of $375.00 per month for twelve (12) months and $250.00

    per month for forty-eight months.

             4.     The Debtor's plan provides a 100% distribution to creditors

             5.     According to the Debtor, he is current with her monthly payments due to the

    Trustee.



                                                     1
                        THE TRUSTEE'S MOTION TO DISMISS
                         SHOULD BE DENIED OR DEFERRED

       6.      The Trustee has moved to dismiss the Debtor's case on the grounds that the

Debtor is allegedly behind in payments due under the Plan.

        7.     The Debtor maintains that he is current.

        8.     Counsel will explore with the Debtor whether he is eligible to extend the plan to 7

    years (from the current 48 months) under the newly enacted CARES Act which permits

    debtors to extend their plans based upon hardship caused by COVID-19.

       9.      Based upon the foregoing, the Debtor respectfully requests that the motion be

denied or deferred.

Dated: White Plains, New York
       April 29, 2020


                                                     PENACHIO MALARA, LLP
                                                     By: /s/ Anne Penachio
                                                     Anne Penachio
                                                     Counsel for the Debtor
                                                     245 Main Street, Suite 450
                                                     White Plains, NY 10601
                                                     (914) 946-2889




                                                2
